










EILER CAPITAL ADVISORS, LLC 
3775 EP True Pkwy, Suite 150
West Des Moines, IA 50265
office (515) 226-2135
cell (515) 321-2052
fax (877) 471-8379
email jeiler@eilercapital.com
web www.eilercapital.com



PRIVILEGED AND CONFIDENTIAL
29 October 2012


Mr. Chuck Sand, Chairman
Soy Energy, LLC
4172 19th Street SW
Mason City, IA 50401
Dear Mr. Sand:


1.    Engagement of ECA. Eiler Capital Advisors, LLC (“ECA”) is pleased to
confirm our engagement by Soy Energy, LLC (the “Company” or “SOY”) to serve as
its financial advisor in connection with the recapitalization and/or sale of the
Company and the solicitation of equity capital (“Equity”), and possible asset
sale (“Sale”), or together a “Transaction”). The purpose of this engagement
agreement letter (“Agreement”) is to outline the roles, responsibilities and
compensation to ECA acting on behalf of the Company in the negotiation and
funding of the Transaction (“Services”).


For a period of six months from the date of execution of this Agreement, on a
best efforts basis, ECA will serve in a capacity as the Company's agent with
regard to soliciting a capital Transaction. ECA's specific responsibilities
shall include:


I
Whereas SOY has extinguished its working capital and needs to raise a minimum of
$8 million of new capital to maintain or reopen the plant:

a)
ECA will represent SOY in negotiations for a Transaction;

b)
Analyze and solicit the issuance of $8 million equity in the form of common or
preferred equity instruments or contributing SOY's ownership interests into a
new ownership (“NEWCO”) entity. Potential scenarios include:

i    Equity invested into SOY maintaining the SOY governance entity
ii
Equity contributed to a NEWCO with SOY as a partial owner of NEWCO

iii    Asset sale of the plant
c)
Analyze and solicit the potential Sale of the plant;

d)
Develop and implement on a best efforts basis a capital plan to attract the
defined additional capital and maintain all current credit covenants;



II
Prepare a confidential marketing memorandum based on the Company's business plan
for presentation to strategic and financial institutional capital sources for
consideration of investing in SOY;

a)
distribute the Memorandum to acceptable Equity capital sources;

b)
oversee lender/investor due diligence;

c)
evaluate proposals from capital sources;

d)
assist the Company throughout the negotiation of the Transaction; and





--------------------------------------------------------------------------------






III
Maintain the most generous ownership stake for current investors and management
while attracting institutional investors with additional capital investment
capabilities;



IV
Any other Services as mutually agreed to by ECA and the Company.



2.    Sale of Securities. This engagement for Services will be personally
conducted by James Eiler, a registered representative with LWBJ Investment
Services, LLC (“LWBJIS”), a FINRA registered broker dealer. All securities
activities, if any, shall be conducted by such parties in their capacity as
registered representatives of LWBJIS. If the transaction moves toward the
issuance of securities, a separate engagement will be required between the
Company and LWBJIS, however, the fees incurred for the Transaction will not
exceed the agreed amounts contained within this Agreement on Schedule I.


3.    No Guarantees or Commitments. It is acknowledged and agreed that ECA's
engagement is strictly on a best efforts basis and that the success of the
Transaction will be subject to, among other things, market conditions. ECA does
not represent a guarantee to deliver a specific amount of capital to the Company
at any time. It is our understanding that the Company is interested in placing
the capital in the form of equity capital. As described above, ECA intends to
seek these sources of capital through our respective efforts. However, it is
acknowledged that the final allotment of capital will be determined by a
decision of the Company. This engagement letter shall not represent a commitment
by ECA or any of its affiliates to provide any debt or equity financing to the
Company.


4.    Fees. The Company shall pay ECA the fees set forth on the attached
Schedule I. In addition, the Company agrees to reimburse ECA periodically for
reasonable out-of-pocket expenses as more fully set forth on Schedule I.


5.    Co-Placement Agent. The Company and ECA agree that ECA may enter into a
co-placement agreement with one or more other investment banking firms or
advisors to work with ECA in performing its duties under this Agreement. With
respect to such co-placement agreements, ECA may agree to such terms and
conditions regarding sharing of compensation and other rights under the
Agreement as it may determine with such co-placement agents. ECA shall be
permitted to be reimbursed for expenses of co-placement agents within the
limitations provided above, however, the total Capital Placement Fees paid
directly or indirectly to ECA and other co-placement agents will not exceed the
fee structure outlined on Schedule I. Notwithstanding any other provision of
this Agreement, the Company and ECA agree that any such co-placement agent shall
be a third party beneficiary of Company's obligations to ECA under this
Agreement.


6.    Indemnification. It is our policy to receive indemnification on
engagements such as this. The Company agrees to the provisions with respect to
the Company's indemnity of ECA and other matters set forth on the attached
Schedule II.


7.    Termination. Either party may terminate this engagement at any time with
or without cause by giving written notice to the other, which termination shall
be effective immediately. ECA will, however, be entitled to the Capital
Placement Fee(s) set forth in Schedule I if within 6 months after the
termination or expiration of this engagement an agreement is entered into with
respect to a Transaction with any of the parties (or their affiliates)
identified by ECA during the term of this Agreement. Upon termination, ECA will
also be entitled to prompt payment of all fees payable prior to such termination
and reimbursement of all out-of-pocket expenses as described in Section 3. The
terms of our engagement relating to the payment of all fees, indemnification,
and contribution shall survive the termination or expiration of our engagement.


8.    Confidentiality. Please note that any advice or opinion provided by ECA in
connection with our engagement is solely for the information and assistance of
the Board of Directors and executive management of the Company, and shall not be
disclosed to any third party or circulated or referred to publicly without our
prior written consent.


9.    Company Information. The Company agrees to furnish, or cause to be
furnished, to ECA such information and data relating to the Company and the
scope of our engagement that is within its control and not subject to
contractual




--------------------------------------------------------------------------------




or legal restrictions as to the disclosure of such material, as ECA determines
is reasonably appropriate, and agrees to provide ECA with access to the
Company's officers, directors, employees, consultants, counsel, and independent
accountants. The Company agrees to inform ECA promptly of any material
developments that concern or could affect the Company or the scope of our
engagement.


You acknowledge that ECA will rely upon the completeness and accuracy of the
information furnished to us without undertaking independent verification and we
do not assume responsibility for the completeness or accuracy of such
information. It is specifically understood that you will not base your decisions
regarding whether and how to pursue a transaction solely on our advice, but will
also consider the advice of your legal, tax and other business advisors and such
other factors which you consider appropriate.


The Company represents and covenants that to the best of its knowledge (i) all
written information (other than projections and other forward-looking
information) provided directly or indirectly by the Company in connection with
the Transaction contemplated hereunder, including but not limited to any
offering materials, is and will be, when taken as a whole, complete and correct
in all material respects and does not and will not contain any material untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading (in light of the circumstances
under which they were made) and (ii) the projections that have been or will be
made available to ECA by the Company have been and will be prepared in good
faith based upon assumptions that are believed by the Company to be reasonable
at the time made (it being understood and agreed that actual results may differ
from the projections and such differences may be material). You agree that if at
any time prior to closing of the Transaction, you become aware that any of the
representations in the preceding sentence would be incorrect in any material
respect if the information and projections were being furnished, and such
representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the information and projections so that
such representations will be correct in all material respects under those
circumstances. We will assist in the preparation of offering materials, but the
Company shall be ultimately responsible for the form and substance contained
therein.


10.    Limitation of engagement. You agree that ECA has been retained to act
solely as your financial advisor to the Company and not as an advisor to or
agent of any other person, and that our engagement is not intended to confer
rights upon any person not a party hereto (including shareholders, employees or
creditors of the Company) as against ECA or its affiliates, or their directors,
officers, employees or agents. ECA is an independent contractor and shall not
assume the responsibilities of a fiduciary to the Company or its shareholders in
connection with the performance of services under this engagement, and any
duties arising out of this engagement shall be owed solely to the Company.
Company further acknowledges and agrees that ECA will not make any independent
appraisal of the value of the Company or its assets.


11.    Publication. ECA may, at its option and expense and without the
reimbursement from the Company, place an advertisement announcing the successful
closure of a Transaction in newspapers, periodicals, or ECA corporate literature
as it may choose with the prior consent of the Company.


12.    Entire agreement. This engagement letter constitutes the entire agreement
between ECA and the Company with respect to the subject matter hereof and shall
supersede any prior written or oral agreements between us. The rights and
obligations you may have to ECA or its affiliates under any credit or other
agreement are separate from your rights and obligations under this engagement
and will not be affected by ECA's services hereunder.


13.    Governing law; venue. This engagement is governed by the laws of the
State of Iowa, without regard to principles of conflicts of laws. The parties
hereby submit to the non-exclusive jurisdiction of the United States District
Court for the District of Iowa and the trial courts of the State of Iowa and
consent to the personal jurisdiction of such courts for the purposes of this
engagement.


14.    No legal or other advice. The Company understands and acknowledges that
any assistance provided by ECA, particularly respecting the preparation of any
Memorandum, is not intended to nor shall constitute the provision of legal,
accounting or tax advice, and that Company should be represented by its own
competent counsel and/or other professionals to advise it on any potential
Transaction.






--------------------------------------------------------------------------------




15.    Representations of the Company. This Agreement has been duly authorized
and represents the legal, valid, binding and enforceable obligation of the
Company and that neither this Agreement nor the consummation of the transactions
contemplated hereby requires the approval or consent of any governmental or
regulatory agency or violates any law, regulation, contract or order binding on
the Company. The Company further represents and warrants that the Company is in
all respects qualified and has the legal capacity to accept any commitment(s)
respecting any Transaction being arranged by ECA, subject to authorization by
Company.


16.    Miscellaneous. This engagement may not be assigned by either party
without the prior written consent of the other party; provided, however, that
ECA may assign its respective rights and obligations hereunder, in whole or in
part, to any of their affiliates, and upon such assignment, Advisors or ECAIS,
as applicable, shall be released from the portion of its commitment hereunder
that has been assigned. This engagement letter has been made solely for the
benefit of the Company, ECA, the indemnified persons(s) and their respective
permitted successors and assigns, and no other person shall acquire or have any
right under or by virtue of this engagement. The terms of this engagement shall
be binding upon and inure to the benefit of the Company, ECA, the indemnified
person(s) and their respective permitted successors and assigns, and may only be
amended by a written instrument executed by all parties.


If the terms of this engagement are acceptable to you, please sign and date the
enclosed copy of this letter and return it to ECA. We are delighted to accept
this engagement and look forward to working with you.


 
 
ECA Capital Advisors, LLC
 
 
 
 
 
By: /s/ James Eiler
 
 
James W. Eiler, Principal
 
 
 
Agreed and Accepted as of
 
 
this 31 day of October, 2012.
 
 
 
 
 
Soy Energy, LLC
 
 
 
 
 
By: /s/ Charles Sand
 
 
Name: Charles Sand
 
 
Title: Chairman
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




SCHEDULE I-FEE SCHEDULE


REIMBURSEMENT OF EXPENSES:


The Company agrees to reimburse ECA, upon providing the Company reasonable
evidence of such expenses, for all out-of-pocket expenses (without markup)
reasonably incurred by ECA in connection with the Services, including but not
limited to legal fees and expenses, copying or printing expenses, mailing costs,
telephone charges, research expenses, travel, lodging, etc. ECA will be
reimbursed for all such expenses regardless of whether or not a Transaction is
consummated. Prior approval by SOY will be obtained for any individual expense
estimated to be greater than $250.


TRANSACTION FEES:


MONTHLY RETAINER


None


CAPITAL PLACEMENT FEE TO ECA


For purposes of this Agreement, Total Consideration (“Total Consideration”) is
defined as follows: (a) whether a Sales Transaction takes the form of a sale of
stock or a sale of assets and an assumption of liabilities or capital leases,
the writing of a note by Buyer to the Seller, or any carried equity interests or
reinvested capital, the amount of the Total Consideration shall be deemed to be
all forms of payment by cash or cash equivalents, by stock (includes pro rata
ownership percentage of negotiated merger value and/or negotiated market value
of Seller carried interest) or contract including, but not limited to, the fair
market value of the assets sold plus the fair market value of any liabilities or
capital leases so assumed and the face value of any notes written, carried
equity interests or reinvested capital, earn-outs, any payment paid into any
escrow or liquidating trust, royalties or licenses, (b) if a Sales Transaction
is effected in more than one step (e.g., through a tender offer followed by a
merger) the term “Sales Transaction” shall be deemed to include, on a collective
basis, each such step, and (c) the value of any consideration other than cash
shall be determined in good faith through the mutual agreement of Company and
ECA. Total Consideration shall also include any current asset or interim
earnings kept by the Company as an integral part of the sales agreement.


A percentage of the gross capital from the placement of Equity and/or partial or
complete Sale of the Company the Capital Placement Fee is calculated as follows:


TYPE OF TRANSACTION
 
FEE
The obtaining of equity capital for the Company (preferred stock or common
equity of any type or form) with the fee based upon the total amount of
committed equity, regardless of form.
 
5%
In the complete or partial Sale of the Company the fee is based on the Total
Consideration as defined above.
 
5%
a) Additional equity investment from current SOY unitholders is exempt from this
Equity Capital Placement Fee.
 
 
b) The Capital Placement Fee will be reduced 60% (to 2.00% of committed equity
of Total Consideration) for those parties previously contacted/identified by the
Company. These waived capital sources are limited to the companies and their
affiliates listed and agreed to be ECA on Addendum A.
 
 



ECA agrees to cap their Capital Placement Fee at $250,000.


PAYMENT OF CAPITAL PLACEMENT FEES


Payment of any fees and expenses due ECA for Services shall be paid as a
condition to Closing of any Capital Placement or Transaction via wire transfer.
Execution of this Agreement shall represent valid advance notification and
permission to ECA to contact, in advance of a Closing, any party(s)
participating in the Closing(s) of any Capital Placement or




--------------------------------------------------------------------------------




Transaction, to effect a wire transfer in settlement of all fees and expenses
due ECA at Closing.


SCHEDULE II -INDEMNIFICATION AGREEMENT


In the event that ECA becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person, including stockholders of the
Company, in connection with or as a result of either this arrangement or any
matter referred to in the letter agreement to which this Schedule II is attached
(the “Agreement”), the Company periodically will reimburse ECA for its
reasonable and documented legal and other out-of-pocket expenses (including the
cost of any investigation and preparation) incurred in connection therewith;
provided, however, that if it is found in any such action, proceeding or
investigation that any loss, claim, damage or liability of ECA has resulted from
the gross negligence or bad faith of ECA in performing the services which are
the subject of the Agreement, ECA shall repay such portion of the reimbursed
amounts that is attributable to expenses incurred in relation to the act or
omission of ECA which is the subject of such finding.


The Company also will indemnify and hold ECA harmless against any and all
losses, claims, damages or liabilities to any such person in connection with or
as a result of either this arrangement or any matter referred to in the
Agreement, except to the extent that such have been found by a final,
non-appealable judgment of a court that any such loss, claim, damage or
liability results from the gross negligence or bad faith of ECA in performing
the services that are the subject of the Agreement. If for any reason the
foregoing indemnification is unavailable to ECA or insufficient to hold it
harmless, then the Company shall contribute to the amount paid or payable by ECA
as a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative economic interests of the Company and its
stockholders on the one hand and ECA on the other hand in the matters
contemplated by the Agreement as well as the relative fault of the Company and
ECA with respect to such loss, claim, damage or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of the Company under this paragraph shall be in addition to any
liability which the Company may otherwise have, shall extend upon the same terms
and conditions to any affiliate of and the partners, directors, agents,
employees and controlling persons (if any), as the case may be, of ECA and any
such affiliate, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company, ECA, any
such affiliate and any such person.


The Company also agrees that neither any indemnified party nor any of such
affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any person asserting claims on behalf of or
in right of the Company or any other person in connection with or as a result of
either this arrangement or any matter referred to in the Agreement except to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Company have been found by a final, non-appealable judgment of a court to have
resulted from the gross negligence or bad faith of such indemnified party in
performing the services that are the subject of the Agreement; provided,
however, that in no event shall such indemnified party or such other parties
have any liability for any indirect, consequential or punitive damages in
connection with or as a result of such indemnified party's or such other
parties' activities related to the Agreement.


The Company shall not be required to indemnify ECA for any amount paid or
payable by ECA in the settlement of any action, proceeding or investigation
without the written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Any right to trial by jury with respect to any
action or proceeding arising in connection with or as a result of either this
arrangement or any matter referred to in the Agreement is hereby waived by the
parties hereto. The provisions of this Schedule II shall survive any termination
or completion of the arrangement provided by the Agreement and shall be governed
by and construed in accordance with the laws of the State of Iowa without regard
to principles of conflicts of laws. To the fullest extent permitted by
applicable law, the Company hereby irrevocably submits to the non-exclusive
jurisdiction of the United States District Court for the District of Iowa and
the trial courts of the State of Iowa in respect of any suit, action or
proceeding arising in connection with or as a result of either this arrangement
or any matter referred to in the Agreement and irrevocably agree that all claims
in respect of such suit, action or proceeding may be heard and determined in any
such court.


END OF SCHEDULE II






--------------------------------------------------------------------------------




ADDENDUM A


CAPITAL SOURCES AND THEIR AFFILIATES MUTUALLY AGREED TO BY ECA AND
SOY THAT QUALIFY FOR A 2.00% CAPITAL PLACEMENT FEE FOR NEW EQUITY
AND/OR PARTIAL OR COMPLETE SALE OF THE COMPANY:


REGI


Flint Hills Renewable


Gavilon, LLC


Tenaska Biofuels, LLC


INTL FCStone Inc.


Cargill CHS


ADM


AGP


Bunge


Musket (LOVE Truckstops)


Pilot/Flying J Truckstops


POET


Valero


Green Plains Renewable Energy


DAK


Feed Energy Company




